 



Exhibit 10.35

 



Schedule of Certain Parties to 2018 Securities Purchase Agreement
and Registration Rights Agreements

 

The following directors, executive officers and principal stockholders of
AudioEye, Inc. (the “Company”), in addition to certain other investors, each
entered into (i) a Securities Purchase Agreement dated August 6, 2018 with the
Company in the form attached as Exhibit 10.1 to the Company’s Current Report on
Form 8-K, as filed with the Securities and Exchange Commission on August 7,
2018, and (ii) a Registration Rights Agreement with the Company dated August 6,
2018 in the form attached as Exhibit 4.1 to the Company’s Current Report on
Form 8-K, as filed with the Securities and Exchange Commission on August 7,
2018:

 

Purchaser No. of Shares
of Common Stock
Acquired Pursuant to
Securities Purchase
Agreement and
Subject to Registration
Rights Agreement Total Purchase
Price for Securities CSB IV US Holdings, LLC (1) 16,000 $100,000 HZ Investments
Family LP (2) 10,400 65,000 Todd Bankofier 1,600 10,000 Anthony Coelho 4,000
25,000 Sero Capital LLC (3) 1,031,132 250,000 Ernest W. Purcell 32,000 200,000

 



 



 

(1)Dr. Carr Bettis, our Executive Chairman/Chairman of the Board and a director,
has reported that he has sole voting and dispositive power over the securities
held for the account of CSB IV Holdings LLC.

 

(2)Alexandre Zyngier, one of our directors, has reported that he has sole voting
and dispositive power over the securities held for the account of HZ Investments
Family LP.

 

(3)Sero Capital LLC is a successor to Anthion Partners II LLC, which originally
acquired the shares and entered into the Securities Purchase Agreement and
Registration Rights Agreement.

 



 

